Citation Nr: 1105242	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS).

3.  Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased compensable evaluation for 
residuals fracture of left fifth finger with limitation of 
motion.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 
2000.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In October 2004, the RO denied service connection for 
hypertension and increased the evaluation for the Veteran's 
asthma to 30 percent.  In a November 2004 correspondence, the 
Veteran stated that he wanted an "increase in compensation" for 
asthma.  The RO construed this correspondence as a new increased 
rating claim.  It is not.  The November 2004 correspondence was 
submitted just three weeks after the October 2004 rating 
decision, and is a timely filed notice of disagreement with 
respect to that rating decision.  

In December 2005, the RO continued the 30 percent evaluation for 
asthma and denied service connection for right carpal tunnel 
syndrome (CTS).  

In April 2007, the RO denied a claim for TDIU and denied an 
increased evaluation for the Veteran's service-connected left 
finger disability.  

The Veteran requested a Board hearing with respect to the asthma 
claim on his May 2007 Form 9, but later withdrew this request in 
June and August 2007.

On appeal in October 2009, the Board remanded the case for 
additional development, to include scheduling a VA pulmonary 
examination to determine the severity of the Veteran's service-
connected asthma disability, and whether it renders him unable to 
secure or follow a substantially gainful occupation.

In November 2010, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.

Also in November 2010, the Veteran submitted an informal 
claim for service connection for 
"depression/fatigue/paranoid/anxiety."  This matter is 
referred to the RO for development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Manlincon Issues

In October 2004 and December 2005, the RO denied service 
connection for hypertension and right carpal tunnel syndrome 
(CTS), respectively.  The Veteran filed a notice of disagreement 
(NOD) with these decisions in November 2004 and November 2006, 
respectively.  In April 2007, the RO denied an increased 
evaluation for the Veteran's left finger disability.  The Veteran 
filed an NOD with this decision in May 2007.  The statements of 
the case provided since that time have not included these issues.  
Furthermore, it appears that the Veteran still intends to pursue 
at least one of these claims.  Specifically, the May 2007 Form 9 
noted that the Veteran wears a wrist brace, while a September 
2005 correspondence stated that the VA had overlooked evidence of 
in-service hypertension.  Therefore, a remand is necessary.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. 
West, 12 Vet. App. 238 (1999).

Asthma and TDIU Claims
 
The Veteran has indicated that he has been awarded Social 
Security Administration (SSA) disability insurance benefits.  
Specifically, in November 2010, he submitted an SSA decision 
dated February 2010 that granted the Veteran disability insurance 
benefits effective July 14, 2006 due to, in pertinent part, 
bronchial asthma.  These records need to be associated with the 
Veteran's claim file prior to a resolution of his claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Request all documents pertaining to an 
award of benefits from the SSA, and 
specifically request a copy of the 
contract examination upon which the SSA 
based its decision.

2.	Then, issue a statement of the case to the 
Veteran and his representative addressing 
the denial of service connection for 
hypertension and right CTS, and the denial 
of an increased evaluation for the left 
finger disability.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claims.

3.	Thereafter, readjudicate the asthma and 
TDIU claims.  If either claim continues to 
be denied, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


